Per Curiam:
The order appealed from should be modified by directing the entry of a judgment for $2,047.50, unpaid alimony up to December 23, 1913, when the application to annul the provisions for alimony by reason of the plaintiff’s remarriage was made, and annulling the provisions for alimony after said date of December S3, 1913, without costs. (See Mowbray v. Mowbray, 136 App. Div. 513; Krauss v. Krauss, No. 1,127 id. 740.) Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, JJ. Order modified as stated in opinion, and as modified affirmed, without costs. Order to be settled on notice.